DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly filed claim 17, recites “second polymer consists of the repeat unit of general formula (IV) and the repeat unit of general formula (V)”.  The instant specification does not teach this limitation.  The instant specification on page 13, discloses “ The surface active polymer comprises a repeat unit of general formula (IV) and a repeat 
unit of general formula (V)”.  Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5, and claim 14, recite for general formula (I) that the pendant group R2 represents optionally substituted linear, branched or cyclic C1-C20, and is not clear.  The claims, as recited, do not make clear when and at what conditions the substitution of the alkyl group, R2, is non-optional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0333212 (hereinafter referred to as Liu).
Liu, in the abstract, in [0008]-[0010], discloses a photoresist topcoat composition that includes a first polymer that has same two repeating units as that recited in claims 5, and 14 (See formula (I) and formula (II) in [0008]) and includes a second polymer that has the same claimed repeating units recited in claim 1 (see formula III and formula IV) on page 2, part of paragraph no. [0008]) and the topcoat composition further includes an organic solvent (see [0049]).  Liu, in [0054], discloses that the topcoat composition can also include a photoacid generator (claims 1, 5, 7, 14, 16). Liu, in [0033], discloses that the L2 (the claimed L3) of the second polymer (surface active polymer) represents –C(O)OCH2- (claims 2, 11), and the pendant R4 (the claimed R6) is branched (claims 3,12), and in [0039], discloses the claimed pendant R4 (the claimed R6) to be perfluorinated (claims 4, and 13). Liu, in [0042], and [0045], discloses the same claimed repeating unit for a polymer formula as that recited in claims 6, and 15.  Liu, in [0069]-[0071] discloses that the topcoat composition is applied on the photoresist coated substrate, and Liu, in [0072]-[0076], discloses that the topcoat layer and the photoresist layer are subjected to an exposure process followed by development with a developer to form a resist pattern (claims 8-9).  Liu, in [0032], discloses that the surface active polymer (the claimed second polymer [0033]) migrates to the upper surface of the topcoat layer during spin-coating such that the upper surface of the top coat is rich in the surface active polymer (the claimed second polymer) (claim 10). Liu, in [0039], on page 7, second column discloses a general formula (III) that includes the claimed fluorinated alkyl group (the repeat unit on the right) and is the same as the general formula (IV), and Liu, on page 6, second column, discloses general formula (IV) and is the same as the claimed general formula (V) (claim 17).

Response to Arguments
Applicant's arguments filed March 24, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections made in the previous office action are maintained.  With respect to applicant’s argument that the specification states that the surface active polymer may include additional units and that units other than general formula IV and V are optional, the instant specification does not disclose that the surface active polymer consists of repeat units of IV and V, and applicant’s cited pages of the specification disclose that upto 70 mol% of the additional units can be present in the surface active polymer.  With respect to the 35 U.S.C. 112(b) rejection, applicant’s argument that the alkyl group can be substituted or unsubstituted does not render the claims indefinite, the alkyl groups being optionally substituted suggests to a skilled artisan that the alkyl groups is either substituted or unsubstituted and is an uncertain condition, and renders the claims indefinite.  The 35 U.S. C. 102(a)(1) rejection made in the previous office action is maintained.  With respect to applicant’s arguments that Liu does not teach that the second polymer (comprising repeat units of (IV) and (V)) is free of non-fluorinated side chains, Liu teaches in [0038], that the surface active polymer (second polymer) include units that are a fluorine containing groups and does not suggest a non-fluorinated side chain and is the same as repeat unit IV (recited); the claimed repeat unit (V) is the same as Liu’s general formula (IV), and on page 6, right column, Liu’s repeat units of formula (IV) at the terminal end is a completely fluorinated alkyl, as illustrated in [0037].  With respect to applicant’s argument that Liu does not disclose the formula IV recited in claim 1, and that in Liu’s formula III, the R4 does not disclose a fluorinated alkyl but an alkyl group, or that it is an additional unit, Liu in [0033] teaches the same claimed formula of the surface active polymer (the claimed second polymer), and Liu, in [0038], discloses that the surface active polymer of formula III (the claimed formula IV) can have fluorine-containing groups and is therefore the same as that claimed i.e., fluoroalkyl.  Liu discloses in [0038], and [0039], that the repeat units III (the claimed formula (IV)) can include additional units i.e., other than that illustrated in left column of page 6, wherein the additional units have fluorine-containing groups, and on page 7 of Liu’s, discloses the additional units that have fluorine-containing groups, wherein the fluorinated alkyl groups are at the terminal end of the sidechains and is the same as that recited.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 31, 2022.